Judgment, Supreme *516Court, New York County (Edward J. McLaughlin, J.), rendered April 20, 2006, convicting defendant, after a jury trial, of endangering the welfare of a child, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant asserts that his intoxication negated the “knowingly” element of the crime. However, defendant did not raise an intoxication defense at trial, and no such instruction was requested by defendant or delivered by the court (see e.g. People v Sanchez, 244 AD2d 284 [1997], lv denied 91 NY2d 897 [1998]). In any event, nothing in the record suggests that the influence of alcohol prevented defendant from acting “knowingly.” Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.